Opinion
Cooper, J.:
So far as is shown by the record, no title to the land sued for has ever vested in the appellee, even if it be admitted that Mrs. Stroud, under the will of her husband, bad the power to mortgage the lands for the support of herself and her children. the claim of title shown, is first, the will of Stroud; second^a deed of trust made by Mrs. Stroud on the 12th day of January, 187 6, to one W. H. M. Durham, trustee, to secure a debt to Weems & Co.; third, a conveyance made by one R. H. Montgomery, who professed to convey as substituted trustee in a certain other deed of trust made by Mrs. Stroud on the 18th day of April, 1879, to one E. E. Doggett, trustee, to secure another debt due to Weems & Co., which deed of trust was not introduced in evidence.
Tbe plaintiffs attempts to prove title by showing title in Durham and a conveyance from another. Tbe real question in tbe case is however, probably settled by the, case of Stokes v. Payne, Kennedy & Co., 58 Miss. 614.
The judgment is reversed and tbe cause remanded.